UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6457


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TRAVIS JENKINS, a/k/a TJ,

                     Defendant - Appellant.



                                       No. 19-7206


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TRAVIS JENKINS, a/k/a TJ,

                     Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:13-cr-00168-BO-1)


Submitted: August 14, 2020                                      Decided: August 19, 2020
Before AGEE and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Travis Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In No. 19-6457, Travis Jenkins appeals the district court’s order denying his

(1) motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and Amendment

782 to the Sentencing Guidelines, (2) motion for discovery, (3) motion to compel his

former attorney to return his case file, and (4) motion to seal certain documents. In No.

19-7206, Jenkins appeals the district court’s order denying his motions for reconsideration

of the district court’s prior order. As for the first two motions, we have reviewed the record

and find no reversible error. Accordingly, we affirm these portions of the orders for the

reasons stated by the district court. United States v. Jenkins, No. 5:13-cr-00168-BO-1

(E.D.N.C. Mar. 19, 2019 & July 29, 2019). However, as for the motion to compel and

motion to seal, we conclude that the district court erred in denying these motions and vacate

these portions of the district court’s orders.

       First addressing the motion to compel, we review the denial of a motion to compel

under an abuse-of-discretion standard. See Horne v. WTVR, LLC, 893 F.3d 201, 212 (4th

Cir. 2018).    Under North Carolina Rule of Professional Conduct 1.16(d), “[u]pon

termination of representation, a lawyer shall take steps to the extent reasonably practicable

to protect a client’s interests, such as . . . surrendering papers and property to which the

client is entitled.” See also United States v. Basham, 789 F.3d 358, 388 (4th Cir. 2015)

(reviewing legal authority requiring counsel to deliver client’s file upon termination of

representation). Thus, because Jenkins’ former counsel should return the case file to

Jenkins, we conclude that the district court misapprehended the applicable legal principles

and abused its discretion in denying the motion to compel.

                                                 3
       Turning to the motion to seal, while this appeal was pending, we recently set forth

the relevant standard to apply and the interests to consider when addressing such motions.

See United States v. Doe, 962 F.3d 139, 145-53 (4th Cir. 2020). The district court did not

have the benefit of our decision in Doe when ruling on Jenkins’ motion. Accordingly, we

also vacate the portions of the district court’s orders denying the motion to seal and remand

for reconsideration in light of Doe.

       We therefore affirm the district court’s orders in part, vacate them in part, and

remand for further proceedings. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                          AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                             4